Name: 2008/66/EC: Commission Decision of 21 January 2008 on a Community financial contribution for Portugal for its programme for strengthening in 2008 inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2008) 43)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  economic policy;  agricultural policy;  natural and applied sciences;  Europe;  cooperation policy;  trade
 Date Published: 2008-01-22

 22.1.2008 EN Official Journal of the European Union L 17/11 COMMISSION DECISION of 21 January 2008 on a Community financial contribution for Portugal for its programme for strengthening in 2008 inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2008) 43) (Only the Portuguese text is authentic) (2008/66/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the sixth subparagraph of Article 13c(5) thereof. Whereas: (1) Directive 2000/29/EC provides for a Community financial contribution to be granted to Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries. (2) By a letter dated 21 May 2007 (ref. DGPC 070521 000604), Portugal introduced a programme to strengthen in 2008 its inspection infrastructures for checks on plants and plant products coming from third countries (2). It has applied for the allocation of a Community financial contribution for 2008 for that programme in accordance with Commission Regulation (EC) No 998/2002 of 11 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a Community financial contribution for Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries (3). (3) The technical information provided by Portugal has enabled the Commission to analyse the situation accurately and comprehensively. The Commission has prepared a list of eligible inspection posts strengthening programmes, which give details of the amount of the proposed Community financial contribution to each programme. The information has also been examined by the Standing Committee on Plant Health. (4) After assessment of the programme, the Commission has concluded that the conditions and criteria set out in Directive 2000/29/EC and Regulation (EC) No 998/2002 for the grant of a Community financial contribution have been met. (5) Accordingly, it is appropriate to allocate a Community financial contribution to cover the expenditure of that programme for 2008 by Portugal. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The allocation of a Community financial contribution to cover expenditure to be incurred in 2008 by Portugal for its programme for strengthening inspection posts is hereby approved. Article 2 The maximum amount of the Community financial contribution as provided for in Article 1 shall be EUR 25 960 and shall be as set out in the Annex. Article 3 The Community financial contribution to the programme as set out in the Annex shall only be paid when: (a) evidence of the purchase and/or improvement of the equipment and/or facilities listed in the programme has been given by the Member State concerned to the Commission by appropriate documentation; and (b) a request for payment of the Community financial contribution has been submitted by the Member State concerned to the Commission, in accordance with the rules provided for in Article 3 of Regulation (EC) No 998/2002. Article 4 This Decision is addressed to the Portuguese Republic. Done at Brussels, 21 January 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2007/41/EC (OJ L 169, 29.6.2007, p. 51). (2) This programme is the re-introduction with some modifications of the programme already presented for 2006 and for which the principle of Community funding had been laid down in Commission Decision 2006/84/EC (OJ L 40, 11.2.2006, p. 21). Portugal had not purchased the equipment within the deadline set in Regulation (EC) No 998/2002 and decided to re-introduce a programme in 2007. (3) OJ L 152, 12.6.2002, p. 16. The Regulation was published as Regulation (EC) No 997/2002 but the number was corrected by a corrigendum (OJ L 153, 13.6.2002, p. 18). ANNEX PROGRAMMES FOR STRENGTHENING INSPECTION POSTS Programmes with corresponding Community financial contribution to be allocated in 2008 (EUR) Member State Names of the inspection posts (administrative unit, name) Eligible expenditure Maximum Community financial contribution, rate of 50 % Portugal Porto (airport) 4 202 2 101 LeixÃ µes (port) 6 182 3 091 Aveiro (port) 6 182 3 091 Lisboa (airport) 4 202 2 101 Lisboa (port) 6 182 3 091 SetÃ ºbal (port) 6 182 3 091 Sines (port) 6 182 3 091 Faro (airport) 4 202 2 101 Ponta Delgada (airport) 4 202 2 101 Funchal (airport) 4 202 2 101 Total Community financial contribution 25 960